Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted January 14, 2022 were received.
Amended claims 28-51, filed January 14, 2022, are pending and have been fully considered. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 28-51 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a composition, comprising: a nitrogenous material comprising one or more of ammonia and an ammonia precursor; a binder; and a thermal stability agent comprising one or more of a metal hydroxide, a metal carbonate, a metal bicarbonate, and ash, wherein: the thermal stability agent is bound by the binder to the nitrogenous material, and a molar ratio of the thermal stability agent to the nitrogenous material ranges from about 1:1 to about 10:1, as presently claimed in independent claim 1; a composition, comprising: a nitrogenous material comprising one or more of ammonia, an amine, an amide, cyanuric acid, a nitride, and a urea; and a thermal stability agent comprising one or more of a metal hydroxide, a metal carbonate, a metal bicarbonate, and ash, wherein the thermal stability agent is bound to and substantially surrounds a molar ratio of the thermal stability agent to the nitrogenous material ranges from about 1:1 to about 10:1, as presently claimed in independent claim 43; and a composition, comprising: a nitrogenous material comprising one or more of ammonia, an amine, an amide, cyanuric acid, a nitride, and a urea; a binder; and a thermal stability agent comprising one or more of an alkali metal hydroxide, an alkali metal carbonate, an alkali metal bicarbonate, an alkaline earth metal hydroxide, an alkaline earth metal carbonate, and an alkaline earth metal bicarbonate, wherein a molar ratio of the thermal stability agent to the nitrogenous material ranges from about 1:1 to about 10:1, as presently claimed in independent claim 47.  It is to be noted, the current specification discloses various embodiments of adding the composition (nitrogenous material, binder and thermal stability agent) to various materials to form the composition (i.e. feed material) or forming the composition to be a single substance/compound that is added to various materials (see pages 13-17 of the current specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771